DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 
Applicant has argued that the prior art of record, alone or in combination, does not teach or disclose “an analyzer to calculate an area or size of one or each of cell aggregates existing on the cell culture vessel based on pixel values from which an image captured by the imaging device is constituted, wherein the analyzer makes a judgement on whether the area or size of each of the cell aggregates on the cell culture vessel exceeds a proper upper limit or a proper lower limit according to culture time.” 
As an initial matter, the Examiner will consider the interpretation of the claim limitation of the analyzer. The specification as filed does not use the term “analyzer” verbatim; however, the claimed analyzer is understood to be synonymous with the “analysis unit” mentioned throughout the specification. It is noted that the specification states “The analysis unit 51 and the control unit 52 are 
It has been well established in the courts that a programmed machine is structurally different from a machine without that program. However, claim 1 as currently worded is not directed to a machine having any particular programming. Rather, claim 1 states that the analyzer is “to” perform a function and likewise the controller is “to” perform a function. Therefore, the prior art need not disclose a computer having specific programming to anticipate the claimed analyzer. The Examiner asserts that any general-purpose computer would be fully capable of performing the claimed functions of the analyzer. Indeed, this is consistent with Applicant’s specification, which states that the analysis unit and controller are constituted by a general-purpose personal computer (para. 46), rather than a special purpose computer. The general-purpose computer disclosed by Niwa et al. reads on the claimed analyzer and controller, as will be discussed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 11-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cell aggregate which has the area or size smaller than the lower limit among the cell aggregates existing on the cell culture vessel" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the cell aggregate which has the area or size larger than the upper limit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the cell aggregate which has the area or size smaller than the lower limit among the cell aggregates existing on the cell culture vessel” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the cell aggregate which has the area or size larger than the upper limit” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the cell aggregate having an area or size that exceeds the upper limit or the lower limit” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the cell aggregate having an area that exceeds the upper limit or the lower limit” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the cell aggregate having a size that exceeds the upper limit or the lower limit” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the cell aggregate” in line 1. There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation “the cell aggregate” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the cell aggregate which has the roundness exceeding the lower limit” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the cell aggregate which has the roundness exceeding the upper limit” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the judgement conditions” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the judgement conditions” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the cell aggregate with the roundness smaller than the lower limit device” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the cell aggregate with the roundness smaller than the lower limit device” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the cell aggregate with the density smaller than the lower limit or larger than the upper limit” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the cell aggregate with a feature amount smaller than the lower limit of the proper range” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the cell aggregate with a feature amount larger than the upper limit of the proper range” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 5-8, 10, 12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niwa et al. (US Patent Application Publication 2008/0057558) (already of record).
Regarding claim 3, Niwa et al. discloses a cell treatment system to kill unwanted cells among cells cultured on a cell culture vessel and nurture desired cell aggregates (para. 12-18, 66-71) (Fig. 1, sheet 1 of 2), the cell treatment system comprising:
an imaging device (comprising microscope and CCD camera) to image all or a part of the cell culture vessel wherein a plurality of cell aggregates that each contain a plurality of cells exist on the cell culture vessel (para. 12-18, 69-71);
a personal computer for calculating an area or size of one or each of cell aggregates existing on the cell culture vessel based on an image captured by the imaging device and making a judgement on whether the area or size of each of the cell aggregates corresponds to a predetermined parameter (para. 12-18, 33-38); and
a laser irradiator to emit laser toward the cell culture vessel so as to kill cells existing on the cell culture vessel (para. 67, 70-72);
wherein the personal computer controls a position irradiated with the laser emitted from the laser irradiator toward the cell culture vessel in accordance with the judgement (para. 69-72, 78).
Regarding the claimed analyzer and controller, the specification as filed states “The analysis unit 51 and the control unit 52 are constituted by a computer 5, for example, a general-purpose personal 
The computer disclosed by Niwa et al. is a personal computer that is disclosed to, in operation, receive images of the cell culture vessel, analyze the images (including calculating an area or size of one or each of cell aggregates), and instruct the laser irradiator to apply laser light to areas where non-target cells are located (para. 38, 69, 78). Niwa et al. does not expressly teach the computer calculates the area or size based on pixel values from which an image captured by the imaging device is constituted. However, this functional limitation is not claimed as a function that the analyzer is programmed to do. Rather, the claim merely states the analyzer is “to” perform this function. Therefore, Niwa et al. need not explicitly teach a computer that is programmed to calculate area or size based on pixel values as claimed. The computer disclosed by Niwa et al. is a personal computer (i.e., a general-purpose computer) and would be fully capable of performing the recited function. Indeed, this is consistent with Applicant’s specification, which states that the analysis unit is constituted by a general-purpose personal computer (para. 46), rather than a special purpose computer. 
Likewise, Niwa et al. does not expressly teach that the computer is to memorize an upper limit or a lower limit on the area or size of a cell aggregate according to culture time, and make a judgement on whether the area or size of each of the cell aggregates existing on the cell culture vessel exceeds the upper limit or the lower limit; however, this functional limitation is not claimed as a function that the analyzer is programmed to do, but rather as a function that the analyzer is “to” do. Therefore, Niwa et al. need not explicitly teach the computer being programmed for this function, and as the computer disclosed by Niwa et al. is fully capable of performing the function, it meets the claim limitation.
in accordance with a result of the judgement by the analyzer as Niwa et al. discloses a computer for performing this function, as set forth above. 
Regarding claim 5, the claim is directed to a functional limitation of the claimed controller. The claim does not set forth that the controller is programmed to carry out the function, but rather that the controller “controls” the laser irradiator. The computer disclosed by Niwa et al. controls function of the laser irradiator, as set forth above, and would be fully capable of carrying out the claimed function as it is a general-purpose computer.
Regarding claim 6, the claim is directed to a functional limitation of the claimed controller. The claim does not set forth that the controller is programmed to carry out the function, but rather that the controller “performs” the function. The computer disclosed by Niwa et al. controls function of the laser irradiator, as set forth above, and would be fully capable of carrying out the claimed function as it is a general-purpose computer.
Regarding claim 7, the claim is directed to a functional limitation of the claimed controller. The claim does not set forth that the controller is programmed to carry out the function, but rather that the controller “performs” the function. The computer disclosed by Niwa et al. controls function of the laser irradiator, as set forth above, and would be fully capable of carrying out the claimed function as it is a general-purpose computer.
Regarding claim 8, the claim is directed to a functional limitation of the claimed controller. The claim does not set forth that the controller is programmed to carry out the function, but rather that the controller “performs” the function. The computer disclosed by Niwa et al. controls function of the laser irradiator, as set forth above, and would be fully capable of carrying out the claimed function as it is a general-purpose computer.

Regarding claim 12, the claim is directed to an intended use of the cell treatment system and does not further limit the structure of the claimed cell treatment system. It is understood that the “proper range” is not a physical component of the cell culture vessel that exists in reality, but rather a parameter that is envisioned by an operator. The cell treatment system disclosed by Niwa et al. is fully capable of operating such that a region on the cell culture vessel has a cell aggregate having an area within the upper and lower limits according to a culture time and comprising a proper range according to a judgement condition, as a user could culture such a cell aggregate on the cell culture vessel already disclosed by Niwa et al. 
Regarding claim 16, Niwa et al. discloses wherein the computer is configured to calculate that each of the cell aggregates is within a proper range based on a judgement condition comprising whether the cells comprise target cells or not (para. 11-18).
Regarding claim 18, the claim is directed to a functional limitation of the claimed analyzer. The claim does not set forth that the analyzer is programmed to carry out the function, but rather that the analyzer “judges”. The general-purpose computer disclosed by Niwa et al. would be fully capable of carrying out the claimed function, as discussed in more detail above. It is noted that the calculation of the roundness is not linked to the analyzer, and could be performed mentally by a user of the cell treatment system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 11, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US Patent Application Publication 2008/0057558) (already of record) in view of Sammak et al. (US Patent Application Publication 2001/0041347) (already of record).
Regarding claim 1, Niwa et al. discloses a cell treatment system to kill unwanted cells among cells cultured on a cell culture vessel and nurture desired cell aggregates (para. 12-18, 66-71) (Fig. 1, sheet 1 of 2), the cell treatment system comprising:
an imaging device (comprising microscope and CCD camera) to image all or a part of the cell culture vessel wherein a plurality of cell aggregates that each contain a plurality of cells exist on the cell culture vessel (para. 12-18, 69-71);
a personal computer for calculating an area or size of one or each of cell aggregates existing on the cell culture vessel based on an image captured by the imaging device and making a judgement on whether the area or size of each of the cell aggregates corresponds to a predetermined parameter (para. 12-18, 33-38);
an output device for communicating data from the computer to the outside world (the control system comprising the personal computer comprises an “I/O” or output device, see Fig. 1);
a laser irradiator to emit laser toward the cell culture vessel so as to kill cells existing on the cell culture vessel (para. 67, 70-72);

wherein the personal computer controls a  position irradiated with the laser emitted from the laser irradiator toward the cell culture vessel (para. 69-72, 78).
Regarding the claimed analyzer and controller, the specification as filed states “The analysis unit 51 and the control unit 52 are constituted by a computer 5, for example, a general-purpose personal computer, a server computer, a workstation, or analogous computers” (para. 46) and “the computer 5 functions as the analysis unit 51 and the control unit 52” (para. 47). Therefore, a prior art computer, e.g. a personal computer, capable of performing the claimed functions of the analyzer and controller would satisfy the limitations of the claimed analyzer and controller. The personal computer disclosed by Niwa et al. is such a computer, as will be discussed below.
The computer disclosed by Niwa et al. is a personal computer that is disclosed to, in operation, receive images of the cell culture vessel, analyze the images (including calculating an area or size of one or each of cell aggregates), and instruct the laser irradiator to apply laser light to areas where non-target cells are located (para. 38, 69, 78). Niwa et al. does not expressly teach the computer calculates the area or size based on pixel values from which an image captured by the imaging device is constituted. However, this functional limitation is not claimed as a function that the analyzer is programmed to do. Rather, the claim merely states the analyzer is “to” perform this function. Therefore, Niwa et al. need not explicitly teach a computer that is programmed to calculate area or size based on pixel values as claimed. The computer disclosed by Niwa et al. is a personal computer (i.e., a general-purpose computer) and would be fully capable of performing the recited function. Indeed, this is consistent with 
Likewise, Niwa et al. does not expressly teach that the computer makes the judgement on whether the area or size of each of the cell aggregates on the cell culture vessel exceeds a proper upper limit or a proper lower limit according to culture time; however, this functional limitation is not claimed as a function that the analyzer is programmed to do, but rather as a function that the analyzer is “to” do. Therefore, Niwa et al. need not explicitly teach the computer being programmed for this function, and as the computer disclosed by Niwa et al. is fully capable of performing the function, it meets the claim limitation.
Furthermore, Niwa et al. meets the limitation of the claimed “controller to control a position irradiated with the laser emitted from the laser irradiator toward the cell culture vessel”, as Niwa et al. discloses a computer for performing this function, as set forth above. 
Niwa et al. is silent as to the cell treatment system comprising a display device to show a result of the judgement about each of the cell aggregates existing on the cell culture vessel according to the culture time by the analyzer on a display; wherein the input device is configured to receive an operation input designating cells to be killed with irradiation of the laser or cells to survive without the irradiation of the laser among the cells existing on the cell culture vessel, or the operation input designating a position to be irradiated with the laser or a position not to be irradiated with the laser on the cell culture vessel, the controller to control the position in accordance with the operation input.
As to the claimed display device, Sammak et al. discloses a cell treatment system (para. 71) (Figs. 1-1, sheets 1-11 of 29) comprising a personal computer (11) configured to receive digital data (including images of cells obtained by a camera) and make a judgement regarding the data (para. 22-28, 71, 78) (Figs. 5, 9), the personal computer comprising a display device configured to show a result of the judgement (para. 35, 71, 78).

As to the claimed input device, Sammak et al. also discloses that the personal computer is configured to receive an operation input by a user to allow the user to set parameters that will be used by the computer in analyzing cellular images (para. 97, 131, 138) (Figs. 9, 11) (i.e., the computer necessarily comprises an input device for receiving such input).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the personal computer disclosed by Niwa et al. such that the input device is configured to receive an operation input by a user to allow the user to set parameters that will be used by the computer during judgement making, as taught by Sammak et al., in order to allow a user to customize data processing performed by the computer. As to the limitation of the operation input being to designate cells to be killed with irradiation of the laser or cells to survive without the irradiation of the laser among the cells existing on the cell culture vessel, or the operation input designating a position to be irradiated with the laser or a position not to be irradiated with the laser on the cell culture vessel, the controller to control the position in accordance with the operation input, and controlling an irradiated position in accordance with the input, the computer disclosed by 
Regarding claim 2, the claim is directed to a functional limitation of the claimed analyzer. The claim does not set forth that the analyzer is programmed to carry out the function, but rather that the analyzer “memorizes” a limit and “makes a judgement” based upon the limit. The general-purpose computer taught by Niwa et al. would be fully capable of carrying out the claimed function, as discussed in more detail above. 
Regarding claim 4, the claim is directed to a functional limitation of the claimed controller. The claim does not set forth that the controller is programmed to carry out the function, but rather that the controller “controls” the laser irradiator. The computer disclosed by Niwa et al. controls function of the laser irradiator, as set forth above, and would be fully capable of carrying out the claimed function as it is a general-purpose computer.
Regarding claim 9, the claim is directed to the upper and lower limits varying depending on culture time. This limitation does not further limit the structure of the cell treatment system, as the variance of a limit based on culture time is a mental step determined by a human operator of the cell treatment system. In any case, the personal computer taught by Niwa et al. in view of Sammak et al. is fully capable of accepting different input parameters from an operator, including a variable upper or lower limit, as discussed above. 
Regarding claim 11, the claim is directed to an intended use of the cell treatment system and does not further limit the structure of the claimed cell treatment system. It is understood that the “proper range” is not a physical component of the cell culture vessel that exists in reality, but rather a parameter that is envisioned by an operator. In any case, the cell treatment system taught by Niwa et al. in view of Sammak et al. is fully capable of operating such that a region on the cell culture vessel has a cell aggregate having an area within the upper and lower limits according to a culture time and 
Regarding claim 13, the claim is directed to the proper range varying as cell culture time passes. This limitation does not further limit the structure of the cell treatment system, as the variance of a range based on culture time passing is a mental step determined by a human operator of the cell treatment system.
Regarding claim 14, the claim is directed to a functional limitation of the claimed controller. The claim does not set forth that the controller is programmed to carry out the function, but rather that the controller “controls” the laser irradiator. The computer disclosed by Niwa et al. controls function of the laser irradiator, as set forth above, and would be fully capable of carrying out the claimed function as it is a general-purpose computer.
Regarding claim 15, Niwa et al. discloses wherein the computer is configured to calculate that each of the cell aggregates is within a proper range based on a judgement condition comprising whether the cells comprise target cells or not (para. 11-18).
Regarding claim 17, the claim is directed to a functional limitation of the claimed analyzer. The claim does not set forth that the analyzer is programmed to carry out the function, but rather that the analyzer “judges”. The general-purpose computer taught by Niwa et al. would be fully capable of carrying out the claimed function, as discussed in more detail above. It is noted that the calculation of the roundness is not linked to the analyzer, and could be performed mentally by a user of the cell treatment system. 
Regarding claim 19, the claim is directed to a functional limitation of the claimed analyzer. The claim does not set forth that the analyzer is programmed to carry out the function, but rather that the analyzer “judges”. The general-purpose computer taught by Niwa et al. would be fully capable of carrying out the claimed function, as discussed in more detail above. It is noted that the calculation of 
Regarding claim 20, Niwa et al. discloses a cell treatment system to kill unwanted cells among cells cultured on a cell culture vessel and nurture desired cell aggregates (para. 12-18, 66-71) (Fig. 1, sheet 1 of 2), the cell treatment system comprising:
an imaging device (comprising microscope and CCD camera) to image all or a part of the cell culture vessel wherein a plurality of cell aggregates that each contain a plurality of cells exist on the cell culture vessel (para. 12-18, 69-71);
a personal computer for calculating a feature amount of one or each of cell aggregates existing on the cell culture vessel based on an image captured by the imaging device and making a judgement on whether the feature amount of each of the cell aggregates corresponds to a predetermined parameter (para. 12-18, 33-38);
an output device for communicating data from the computer to the outside world (the control system comprising the personal computer comprises an “I/O” or output device, see Fig. 1);
a laser irradiator to emit laser toward the cell culture vessel so as to kill cells existing on the cell culture vessel (para. 67, 70-72); and
an input device configured to receive an operation input by a user (the control system comprising the personal computer comprises an “I/O” or input device, see Fig. 1; furthermore, the personal computer disclosed by Niwa et al. would necessarily have an input device to receive input from a user); 
wherein the personal computer controls a  position irradiated with the laser emitted from the laser irradiator toward the cell culture vessel (para. 69-72, 78).
Regarding the claimed analyzer and controller, the specification as filed states “The analysis unit 51 and the control unit 52 are constituted by a computer 5, for example, a general-purpose personal 
The computer disclosed by Niwa et al. is a personal computer that is disclosed to, in operation, receive images of the cell culture vessel, analyze the images (including calculating a feature amount of one or each of cell aggregates), and instruct the laser irradiator to apply laser light to areas where non-target cells are located (para. 38, 69, 78). Niwa et al. does not expressly teach the computer calculates the feature amount based on pixel values from which an image captured by the imaging device is constituted. However, this functional limitation is not claimed as a function that the analyzer is programmed to do. Rather, the claim merely states the analyzer is “to” perform this function. Therefore, Niwa et al. need not explicitly teach a computer that is programmed to calculate area or size based on pixel values as claimed. The computer disclosed by Niwa et al. is a personal computer (i.e., a general-purpose computer) and would be fully capable of performing the recited function. Indeed, this is consistent with Applicant’s specification, which states that the analysis unit is constituted by a general-purpose personal computer (para. 46), rather than a special purpose computer. 
Likewise, Niwa et al. does not expressly teach that the computer makes the judgement on whether the feature amount of each of the cell aggregates on the cell culture vessel exceeds a proper upper limit or a proper lower limit according to culture time wherein at least one of the cell aggregate with a feature amount smaller than the lower limit of the proper range is a bad aggregate and the cell aggregate with a feature amount larger than the upper limit of the proper range grows excessively fast as claimed; however, this functional limitation is not claimed as a function that the analyzer is programmed to do, but rather as a function that the analyzer is “to” do. Therefore, Niwa et al. need not 
Furthermore, Niwa et al. meets the limitation of the claimed “controller to control a position irradiated with the laser emitted from the laser irradiator toward the cell culture vessel”, as Niwa et al. discloses a computer for performing this function, as set forth above. 
Niwa et al. is silent as to the cell treatment system comprising a display device to show a result of the judgement about each of the cell aggregates existing on the cell culture vessel according to the culture time by the analyzer on a display; wherein the input device is configured to receive an operation input designating cells to be killed with irradiation of the laser or cells to survive without the irradiation of the laser among the cells existing on the cell culture vessel, or the operation input designating a position to be irradiated with the laser or a position not to be irradiated with the laser on the cell culture vessel, the controller to control the position in accordance with the operation input.
As to the claimed display device, Sammak et al. discloses a cell treatment system (para. 71) (Figs. 1-1, sheets 1-11 of 29) comprising a personal computer (11) configured to receive digital data (including images of cells obtained by a camera) and make a judgement regarding the data (para. 22-28, 71, 78) (Figs. 5, 9), the personal computer comprising a display device configured to show a result of the judgement (para. 35, 71, 78).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the personal computer disclosed by Niwa et al. to comprise a display device to show a result of judgement regarding each of the cell aggregates on a display, as Sammak et al. discloses that it was known in the art to provide such a display device for a personal computer configured to analyze digital data including images of cells, and the skilled artisan would have been motivated to provide a mechanism for conveniently communicating cellular information to a user. It is noted that such a display device would be fully capable of showing any result 
As to the claimed input device, Sammak et al. also discloses that the personal computer is configured to receive an operation input by a user to allow the user to set parameters that will be used by the computer in analyzing cellular images (para. 97, 131, 138) (Figs. 9, 11) (i.e., the computer necessarily comprises an input device for receiving such input).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the personal computer disclosed by Niwa et al. such that the input device is configured to receive an operation input by a user to allow the user to set parameters that will be used by the computer during judgement making, as taught by Sammak et al., in order to allow a user to customize data processing performed by the computer. As to the limitation of the operation input being to designate cells to be killed with irradiation of the laser or cells to survive without the irradiation of the laser among the cells existing on the cell culture vessel, or the operation input designating a position to be irradiated with the laser or a position not to be irradiated with the laser on the cell culture vessel, the controller to control the position in accordance with the operation input, and controlling an irradiated position in accordance with the input, the computer disclosed by Niwa et al. would be fully capable of receiving such input and controlling irradiation based on the input, as it is a general purpose computer.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ayliffe et al. (US Patent Application Publication 2011/0189650) is directed to a system for identifying and killing undesired cells in a population with a laser beam.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799